971 F.2d 767
297 U.S.App.D.C. 304
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Anthony Melvin WRIGHT, Appellant,v.HOUSE OF REPRESENTATIVES OF THE U.S.A., COMMITTEE.
No. 91-5030.
United States Court of Appeals, District of Columbia Circuit.
June 9, 1992.

Before WALD, HARRY T. EDWARDS and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's brief and request for summary affirmance, which is construed as a motion for summary reversal, the lack of response thereto, and the June 26, 1991 and September 9, 1991 orders to show cause, it is


2
ORDERED that the orders to show cause be discharged.   It is


3
FURTHER ORDERED that the motion for summary reversal be denied.   It is


4
FURTHER ORDERED, on the court's own motion, that the district court's order filed January 26, 1991 be summarily affirmed.   The merits of appellant's position are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 49 U.S. 994 (1980).   The district court did not abuse its discretion in sua sponte dismissing appellant's complaint because that complaint is frivolous within the meaning of 28 U.S.C. § 1915(d).   See Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Denton v. Hernandez, 60 U.S.L.W. 4346, 4348 (U.S. May 4, 1992).   Cf. Baker v. Director, U.S. Parole Commission, 916 F.2d 725 (D.C.Cir.1990) (per curiam) (remand to district court to allow notice and opportunity to respond prior to 12(b)(6) dismissal not required when plaintiff could not possibly prevail).


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.